Exhbit NEWS Charter Communications Names Eloise E. Schmitz Executive Vice President and Chief Financial Officer St. Louis, Missouri, June 19, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) announced today that it has named Eloise E. Schmitz Executive Vice President and Chief Financial Officer of the Company effective July 1, 2008. Ms. Schmitz served as Senior Vice President and Interim Chief Financial Officer since April 4, 2008. “Eloise has the respect and confidence of Charter’s board, management and investors,” said Neil Smit, President and Chief Executive Officer of the Company. “In a ten year career with Charter, Eloise’s contributions have been innumerable. It is a great pleasure to name her Chief Financial Officer.” “I am pleased to accept this role, and I appreciate the efforts of the finance team in ensuring a smooth transition. I look forward to continuing our work to increase value for our shareholders, just as we work to increase the value of our services for our customers,” said Ms. Schmitz. Prior to assuming the Interim Chief Financial Officer role, Ms. Schmitz served as Senior Vice President, Strategic Planning. In her new role, Ms. Schmitz will continue to direct Charter’s mergers and acquisitions, strategic planning and capital structure activities, and will add responsibility for the Company’s financial functions, including accounting, financial planning and analysis, tax, and treasury. Ms.
